It is an honour to be here for the opening of the seventy-second session of the General Assembly. On behalf of the Republic of Nauru, I would like to congratulate you, Sir, on your recent assumption of the presidency of the General Assembly. Please be assured of my delegation’s full support and cooperation as you steer its work during this critical session. I would also like to thank the outgoing President, Mr. Peter Thomson, for his exceptional work.
At this juncture, I would like to take this opportunity to express our deepest sorrow and condolences to our brothers and sisters who have suffered so much from the series of hurricanes in the Caribbean and the United States and to our brothers and sisters in Mexico for the devastating earthquakes. Their suffering and grief is shared by us all, and we pray that God will be their strength and great provider during their recovery efforts.
The Government of Nauru shares the international community’s view that full implementation of the Sustainable Development Goals (SDGs) must be at the centre of our work in the coming year. The 2030 Agenda for Sustainable Development is a universal agreement representing our collective priorities, from the largest to the smallest nations among us. Bringing that same approach to our implementation effort is the only way to ensure that no country is left behind.
Members will recall the five words that guided our work on the SDGs — people, planet, prosperity, peace and partnership — which, I am sure, gave inspiration to the President’s choice of a theme for this new session of the General Assembly. Those five words are broad enough to encompass our collectively held ideals while accommodating our tremendous diversity. In the case of Nauru, our status as a small island developing State underlies every aspect of the lives of my people.
The global economic system was not created with small islands in mind. Small size and population, geographic isolation, few natural resources and a high level of vulnerability to economic and environmental shocks are among the characteristics that make small islands a special case for development. Our people crave prosperity just like anyone else. However, the well trodden pathways to development are simply not available to us.
More than most, our prospects depend on a stable planet, including a safe climate and healthy oceans. That is why Nauru was among the first countries in the world to ratify the Paris Agreement on Climate Change, and why we have made the implementation of our national contribution to the Agreement our top priority. Nearly every country has made that solemn commitment, and we are now two years closer to the time when we will be held to account.
With regard to climate action in developing countries, implementation is a collective responsibility. As developing countries, we have demonstrated our political will to be part of the global effort, but most of us lack the resources to fully implement our contributions alone. In that regard, we call on our development partners to step up their assistance programmes. Nauru’s climate priorities fall into four categories — renewable energy, land rehabilitation, water security and infrastructure-proofing. We are looking to build genuine and durable partnerships to achieve those objectives.
While the Paris Agreement was a historic diplomatic achievement, we must remember that we remain well off track for achieving its central goal of keeping warming below 1.5°C. Failure to achieve that goal would be devastating for small islands, but we should not pretend that any additional warming is safe. Negative impacts in the form of superstorms, irregular rain patterns and heatwaves are here with us now and will continue to get worse for the foreseeable future. As I said at last year’s World Humanitarian Summit, all of us must face up to some very difficult questions. How will we feed a planet of 9 billion people when crop yields are projected to fall? How will we share declining freshwater resources as glaciers disappear and drought becomes commonplace in many regions? How will we protect the millions who are rendered homeless when low-lying coastal areas are inundated? How can those and many other challenges be managed effectively so that we can avoid breakdowns in governance and a proliferation of failed States?
It is difficult to see how we can realize our vision for a peaceful planet without answers to those questions. Climate change will be the defining security challenge of the century, and we are simply not prepared for life on a hotter planet. For that reason, Nauru supports the proposal by the Pacific small island developing States (SIDS) that the United Nations appoint a Special Representative on climate and security, whose work must begin with an assessment of the United Nation’s capacity to respond to climate disasters.
In addition to a safe climate, the prosperity of Nauru’s people depends on a healthy ocean. In that regard, we must show ambition in tackling the mounting threats to the health of our oceans. The special case of SIDS needs to be enshrined in our work across all ocean sectors and in the new implementing agreements on biodiversity beyond national jurisdiction under the United Nations Convention on the Law of the Sea. Launching and concluding an intergovernmental conference to draft a new implementing agreement in line with the common heritage of mankind that would allow for the protection and preservation of the oceans should be an urgent
priority in that work. The security of our oceans is another problem that all of us must tackle.
Illegal, unreported and unregulated fishing is another great threat and represents an economic loss to our small economy. Along with transnational crimes that occur within our waters and those of our neighbours, it is an issue that requires cooperation on a number of fronts through inter-agency and intercountry partnerships. I call on our friends and partners to continue with existing programmes, such as the Shiprider Agreement and other ongoing bilateral cooperation arrangements negotiated by the United States, as well as the maritime surveillance programmes provided by Australia and New Zealand. We look forward to partnering with other law-enforcement agencies throughout the Asia-Pacific and beyond.
In order for the people of Nauru to benefit from those global efforts to protect the climate and ocean, we will have to build genuine and durable partnerships that are based on mutual respect and a clear understanding of the real needs on the ground. Too often, small countries like mine have been excluded from international programmes. Funding mechanisms can be effectively impossible to access because the application and reporting requirements exceed the capacity of our domestic institutions. Private investment is unreliable and rarely available to support the provision of basic services and the construction of critical infrastructure. Meanwhile, the most promising financing models for small developing countries, such as direct access and direct budgetary support, are rarely offered by our development partners. That must change. We need our partners to meet the needs of small and vulnerable countries.
We know that we too must become better partners, which is why my country has emphasized the importance of capacity-building as a critical component of our international cooperation. In order for our people to prosper, we must invest in building their knowledge and skills. There is no shortage of workshops held in the Pacific region. What Nauru needs is a sustained capacity-building effort that is backed by real resources, including the long-term, in-country presence of our development partners when appropriate, so that we are left with strong domestic institutions run by a skilled domestic workforce.
I cannot stress the importance of a robust capacity- building programme enough. As a former schoolteacher, I am passionate about the importance of high-quality education for my people. We have our own training programmes for our high school and tertiary students, as well as programmes for those already in the workforce. We acknowledge the generous support of our friends and partners, who have provided scholarships and technical workshops that are invaluable to our long- term development, particularly in high-priority areas such as the health sector, education, engineering, public administration and good governance.
Having a healthy economy and a productive people also requires international relations to be peaceful and stable, not only in the Pacific but throughout the world. With regard to the Pacific region, Nauru calls on the Democratic People’s Republic of Korea to enter into dialogue with the other countries involved in the dispute on the Korean peninsula. The threats made against the Republic of Korea, Japan, Guam and cities of the United States do not help the situation, and they potentially put many small countries in the Pacific, including Nauru, in the line of fire. That is completely unacceptable, and the Democratic People’s Republic of Korea must stop such threats, including the launching of rockets into the Pacific Ocean.
Further to the south, we have in Taiwan a State that is peaceful, prosperous and happy. Taiwan has the technical and financial capacity to contribute to world peace and development, particularly where its technical prowess and know-how are concerned. It wishes to contribute and participate freely through the partnerships and activities of the United Nations system, including the Sustainable Development Goals, the World Health Organization, UNESCO, the United Nations Framework Convention on Climate Change and other United Nations-related agencies and activities. In order to ensure that the Taiwanese people can make positive contributions to societies around the world, they must be given the freedom to travel where they choose. We are, after all, a world that calls for inclusiveness and for no one to be left behind. In that same spirit, Nauru renews its call for an end to the economic, commercial and financial blockade imposed by the United States on Cuba.
The phrase “people, planet, prosperity, peace, and partnership” elegantly captures the scope of our work over the coming year and beyond. However, there is another word that begins with P that we must not ignore. That word is power. Power will determine whether resources are mobilized for people or for profiteering. Power will determine whether the voices of the marginalized are heard. Power will determine whether we leave a healthy and bountiful planet for future generations. To ignore the role of power in shaping our future is to cede what little power we may have. If we are to achieve our ambitious goals for a peaceful, prosperous and sustainable planet, we will have to grapple with power as it actually exists in the world, including all of its inequities and perversities. That will undoubtedly be the most difficult aspect of the task before us.
In closing, I would like to thank the Governments of Australia, Taiwan, New Zealand, Japan, India, the Russian Federation, the European Union, Italy, Israel, Cuba, the Republic of Korea and the United States for their continued support and assistance to Nauru. We value their friendship very much, and we look forward to their continued cooperation and support.
Along those lines, I would like to make a special acknowledgement to the United Nations for the support it provided to Nauru nearly 50 years ago, leading to our independence. On 31 January 2018, we will celebrate our golden jubilee as a sovereign and democratic nation. I would also like to thank all the countries that supported us in exercising our self-determination and achieving our independence.